DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 11-18, and species SEQ ID NO. 1 from claim 13 in the reply filed on 4-1-21 is acknowledged.
Claims 1-10 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-1-21.
	Claims 1-21 are pending.  Claims 11-18 and species SEQ ID No. 1 from claim 13 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-11-19 and 12-29-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 9-11-19 only contains 30 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “PDCD2” in the last line of claim 12 is vague and renders the claim indefinite.  The term “PDCD2” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “PDCD2” would be remedial.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  How the cell is being developed into an organism, what kind of organism is developed and what would be the resulting phenotype of the organism.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island with the use of Cas9-gRNA system targeting the specific genomic loci or the use of recombinase, does not reasonably provide introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island without the use of Cas9-gRNA system targeting the specific genomic loci, or introducing an exogenous nucleic acid into different types of cells at various locations in a subject in vivo and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island via various administration routes including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at 
Claims 11-18 are directed to a method comprising introducing into a mammalian cell an exogenous nucleic acid integrating into a locus of the genome and the locus comprising an extended methylation-free CpG island.  Claim 12 specifies the locus is the genomic region selected from the group consisting of the promoter and surrounding region of heterogeneous nuclear ribonucleoprotein A2 (hnRNPA2), the promoter and surrounding region of TATA binding protein (TBP), the CpG island/promoter and surrounding region of beta-actin, and the CpG island/promoter and surrounding region of PDCD2.  Claim 13 specifies the locus comprises a nucleotide sequence that is at least 90% identical to SEQ ID No. 1 (elected species).  Claims 14-15 specify the cell is a CHO cell and the cell is an ES cell or a zygote, respectively.  Claim 16 further comprising developing the cell into an organism.  Claims 17-18 specify the exogenous nucleic acid comprises an exogenous gene of interest (GOI) and a recombinase recognition sequence, respectively.

Nature of the invention: 
A method comprising introducing into a mammalian cell an exogenous nucleic acid integrating into a locus of the genome and the locus comprising an extended methylation-free CpG island in vitro or in vivo.

The state of the prior art: 
The state of the art of introducing an exogenous nucleic acid into a mammalian cell and said nucleic acid integrating into a locus of genome comprising an extended methylation-free 

The breadth of the claims: 
The claims encompass introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island or introducing an exogenous nucleic acid into different types of cells at various locations in a subject in vivo and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island via various administration routes including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses that hnRNPA2 locus is an active site for protein expression.  CHO-S cells were transfected with linearized CMV-GFP-T2A-puro donor DNA together with a Cas9-gRNA targeting each of the genomic loci that were being tested including ASC2 (corresponds to hnRNPA2, SEQ ID No. 1), ASC3, ASC7 and REGN1.  The transfected cells were selected with puromycin for three days and surviving cells were cultured with non-selective medium.  GFP signal remained more robust for an extended culturing period of 82 days for ASC2 locus compared to all other loci tested (Example 1, p. 14-15).  Example 2 illustrates that 
The specification fails to provide adequate guidance and evidence for how to introduce an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island without the use of Cas9-gRNA system targeting the specific loci or the use of recombinase.  The specification fails to provide adequate guidance and evidence for how to introduce an exogenous nucleic acid into different types of cells at various locations in a subject in vivo and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island via various administration routes including direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The unpredictable nature of the art:
The claims read on gene transfer via various administration routes in vivo.  The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The expression vector can be a plasmid, a retrovirus vector, an adenovirus vector, an AAV vector or other type of vector.  The state of the prior art of gene transfer was not well developed and was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings 
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The 
It appears that there are several challenges facing naked DNA delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its 
Further, it was well known in the art that naked DNA or plasmid cannot integrated into the genome of a cell.  The adenovirus or AAV vector can work as episomal vector or integrate into genomic locus randomly, and retrovirus, such as lentivirus or HIV, integrates into genomic locus randomly.  The specification discloses the use of Cas9-gRNA system to aid in introducing the exogenous nucleic acid, such as plasmid vector, to integrate into the desired genomic locus.  The claims merely recites introducing an exogenous nucleic acid into a genomic locus comprising an extended methylation-free CpG island in mammalian cell.  It is apparent that the exogenous nucleic acid cannot be integrated into the selected genomic locus comprising an extended methylation-free CpG island without the use of Cas9-gRNa system in vitro or in vivo.  It is NOT enabled to introduce an exogenous nucleic acid into the recited genomic locus in a mammalian cell either in vitro or in vivo as claimed without the use of Cas9-gRNA system disclosed in the specification or the use of recombinase system discussed below in the cited reference Bahr et al. (2016).  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare various expression vectors comprising an exogenous nucleic acid encoding gene of interest, trial and error experimentation to administer the various expression vector to a mammalian cell in vitro without the use of Cas9-gRNA system and determine whether said 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., 2008 (US 20080222742 A1) in view of Bahr, et al., 2016 (US 20160145645 A1).
Claims 11-12, 14-15 and 17-18 are directed to a method comprising introducing into a mammalian cell an exogenous nucleic acid integrating into a locus of the genome and the locus comprising an extended methylation-free CpG island.  Claim 12 specifies the locus is the genomic region selected from the group consisting of the promoter and surrounding region of heterogeneous nuclear ribonucleoprotein A2 (hnRNPA2), the promoter and surrounding region of TATA binding protein (TBP), the CpG island/promoter and surrounding region of beta-actin, and the CpG island/promoter and surrounding region of PDCD2.  Claims 14-15 specify the cell is a CHO cell and the cell is an ES cell or a zygote, respectively.  Claims 17-18 specify the exogenous nucleic acid comprises an exogenous gene of interest (GOI) and a recombinase recognition sequence, respectively.
Regarding claims 11-12, 14-15 and 17, Williams teaches a polynucleotide comprising an improved, smaller ubiquitous chromatin-opening element (UCOE) to provide high and reproducible levels of gene expression in a host cell (e.g. [0001]).  Naturally occurring elements 

Bahr teaches “an isolated cell comprising an exogenous nuclei acid sequence located within or proximal to a predetermined genomic locus, wherein the exogenous nucleic acid sequence comprises at least one recognition sequence which can be exploited by one or more polynucleotide modification enzyme for targeted integration of a recombinant protein”.  The method for preparing such cells and methods for retargeting such cells for the production of recombinant proteins (e.g. Abstract).  The cells comprise one or more landing pad, i.e. one or more exogenous sequence comprising at least one recognition sequence for a polynucleotide modification enzyme (such as targeting endonuclease or recombinase), for the production of a recombinant protein.  One can increase the production of the recombinant protein by increasing the efficiency of the targeted integration by choosing a stable genomic locus to insert the landing pad sequence for subsequent retargeting.  Use of highly efficient targeting endonuclease or recombinase to integrate the genetic sequence of interest into a known, stable location in the genome results in efficient integration of the recombinant protein sequence and continued, stable expression of the protein sequence following integration (e.g. [0103]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to integrate an exogenous nucleic acid into a genomic locus comprising an extended methylation-free CpG island because Williams teaches extended methylation-free CpG islands are naturally occurring elements in chromosomal locus in cellular genome and smaller ubiquitous chromatin-opening element (UCOE) to provide high and reproducible levels of gene expression in a host cell, and Bahr teaches an isolated cell 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide high and reproducible levels of gene expression in a host cell as taught by Williams or to use highly efficient targeting 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632